PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Chandler, et al.			    		    :	

Application No.  16/519,211
:	DECISION ON PETITION
Filed:     July 23, 2019
:
Attorney Docket No.  NCH-030175 US DIV

This is responsive to the “Petition for Withdrawal of Holding of Abandonment in Response to Notice of Abandonment under 37 CFR 1.53(f) or (g)”, filed on February 2, 2021, that is being treated as a petition under 37 CFR 1.181 to withdraw the holding of abandonment. 

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted

This application was held abandoned on December 22, 2019, after it was believed that a timely response was not filed to the Notice to File Missing Parts of Nonprovisional Application mailed on October 21, 2019, which set a shortened period for reply of two months from its mailing date.  Extensions of time under 37 CFR 1.136(a) were available.  A Notice of Abandonment was mailed on December 7, 2020, indicating that no response to the Notice to File Missing Parts of Nonprovisional Application mailed on October 21, 2019, was received.   

A review of the application file record revealed that a “Response to Notice of Missing Parts of Nonprovisional Application” was filed on October 21, 2019, that was responsive to the October 21, 2019, Notice to File Missing Parts of Nonprovisional Application.  The response included a copy of the specification from the previously filed application and a copy of the drawings from the previously filed application. Based on the aforementioned, it appears that the application was improperly held abandoned as a timely response to the Notice to File Missing Parts of Nonprovisional Application mailed on October 21, 2019, was received prior to expiration of the period set for reply.  The holding of abandonment is withdrawn, accordingly.1  

The application file is being forwarded to Technology Center GAU 1635 for further processing.

Further inquires regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of this application must be directed to the Technology Center.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


















    
        
            
    

    
        1 A review of the record reveals that, notwithstanding the abandoned status of the application, prosecution of the application continued before the rendering of a decision on the petition under 37 CFR 1.181.  The prosecution of the application that occurred during the period of abandonment is made appropriate nunc pro tunc with the granting of the instant petition under 37 CFR 1.181, to withdraw the holding of abandonment.